Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the scope of the claim is unclear given that if the solder powder is present in the solder paste in a maximum amount of 95 wt%, then the flux cannot be present in the solder paste in a minimum amount of 10 wt%. Correction is required; either “95 weight%” should read “90 weight%”, or “10 weight%” should read “5 weight%”.
Claim Rejections - 35 USC § 103
Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Diep-Quang (US 5904782) in view of Okada et al. (US 2013/0113121) and further in view of Takeda et al. (US 2004/0014842).
Regarding Claims 1 and 4, Diep-Quang teaches a solder paste comprising a solder powder and a soldering flux (col 4, line 66- col 5, line 2), wherein the soldering flux comprises an epoxy resin and an epoxy diluent (col 1, line 66 – col 2, line 6), an organic acid (col 3, line 40), and an additional curing agent (col 4, lines 18-19). Diep-Quang further teaches the epoxy diluent having a viscosity of 5 Poise (Col 3, lines 10-13), which is equivalent to 500 mPa·s, and that the diluent comprises 25% to 30% by weight of the flux (col 3, lines 17-18), which is within the 5 weight% to 45 weight% limitation of Claim 1 and within the 5 weight% to 30 weight% limitation of Claim 4. Diep-Quang further teaches that the reactive diluent contains a compound with one or more reactive epoxy groups (col 3, lines 19-20), which would include the two or more epoxy groups as claimed.
Diep-Quang does not teach the flux comprising a rubber modified epoxy resin.
In the analogous art, Okada et al. teaches a resin paste comprising aluminum powder for a bonding product with conductive properties (abstract). 
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Diep-Quang according to the teachings of Okada et al. to create a solder paste as claimed, further comprising epoxidized polybutadiene rubbers, which is a rubber modified epoxy resin that consists of an epoxy resin having a polybutadiene skeleton as taught in Claim 1 of the present invention. Doing so would produce a solder paste with increased flexibility.
Diep-Quang in view of Okada et al. does not teach the reactive diluent having a chlorine content of 0.5 weight% or less. 
In the analogous art, Takeda et al. teaches a resin paste for bonding electronics (abstract), comprising an epoxy group-containing reactive diluent comprising 300ppm or less of chlorine (para 0018, lines 1-4), which is within 0.5 weight% or less. This low chlorine content maintains high moisture resistance (para 0018, lines 5-8).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Diep-Quang in view of Okada et al. according to the teachings of Takeda et al. to create a solder paste as 
Regarding Claim 7, Diep-Quang in view of Okada et al. and Takeda et al. teaches all the limitations of the present invention as applied to Claim 1 above. Diep-Quang further teaches an electronic package bonded to a printed wiring board using the solder paste, wherein the solder powder melts to effect a solder bond between the electronic package and the board, while the epoxy system is cured to a solid, dry, and flexible residue over the bond (Col 5, lines 16-39; abstract). 
Regarding Claim 8, Diep-Quang in view of Okada et al. and Takeda et al. teaches all the limitations of the present invention as applied to Claim 1 above. Diep-Quang further teaches the solder paste comprises 40 to 95 wt% soldering particles and 5 to 60 wt% flux (Abstract).
Regarding Claim 9, Diep-Quang in view of Okada et al. and Takeda et al. teaches all the limitation of the present invention as applied to Claim 1 above. While there is no disclosure in Diep-Quang in view of Okada et al. and Takeda et al. that the solder paste has a volume resistivity as presently claimed, given that Diep-Quang in view of Okada et al. and Takeda et al. disclose solder paste as .
Claims 2-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Diep-Quang in view of Okada et al. and Takeda et al. as applied to claim 1 above, and further in view of Takeshi et al. (JP 2017082022 A).
Regarding Claims 2-3 and 10, Diep-Quang in view of Okada et al. and Takeda et al. teaches all the limitation of the present invention as applied to Claim 1 above. Diep-Quang in view of Okada et al. and Takeda et al. does not teach that the reactive diluent comprises a compound having two or three epoxy groups as claimed in Claim 2, or that the reactive diluent comprises one or more of the compounds as claimed in Claim 3, or that the reactive diluent has a skeleton comprising a dicyclopentadiene skeleton or a benzene ring as claimed in Claim 10.
In the analogous art, Takeshi et al. teaches a resin adhesive with a low curing temperature and high heat resistance, comprising N,N-bis(2,3-epoxypropyl)-4-(2,3-epoxypropoxy) aniline, which has three epoxy groups (page 2, lines 14-15). This increases the heat resistance and lowers the viscosity of the resin (page 2, line 12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Diep-Quang in view of Okada et al. and Takeda et al. to incorporate the teachings of Takeshi et al. to produce the solder paste as claimed, wherein the diluent comprises N,N-bis(2,3-epoxypropyl)-4-(2,3-epoxypropoxy) aniline, which has three epoxy groups and a skeleton comprising a benzene ring. Doing so would increase the heat resistance and decrease the viscosity of the solder paste.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Diep-Quang in view of Okada et al. and Takeda et al. as applied to claim 1 above, and further in view of Maijala et al. (US 9629255 B2).
Regarding Claim 6, Diep-Quang in view of Okada et al. and Takeda et al. teaches all the limitation of the present invention as applied to Claim 1 above. Diep-Quang in view of Okada et al. and Takeda et al. does not teach the composition of the solder powder as claimed. 
In the analogous art, Maijala et al. teaches a low temperature solder compound for electronics, that comprises 58% by weight bismuth and a balance of tin (col 3, lines 42-49 and 56). This allows the solder to melt at a temperature lower than what the electronics can stand (col 3, lines 59-61).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Diep-Quang in view of Okada et al. and Takeda et al. to incorporate the teachings of Maijala et al. to produce the solder paste described as claimed, wherein the solder powder contains 58% by weight bismuth and a balance of tin. Doing so would produce a low temperature solder paste appropriate for electronics.
Response to Arguments
In light of applicant’s amendment to the specification filed 02/24/2021, the objection of record to the specification has been withdrawn.
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that because Okada categorizes the epoxidized polybutadiene rubbers as a “flexibilizer”, the logic of adding this flexibilizer to the compositions of Diep-Quang to “produce a solder paste with increased flexibility” is circular and “renders the rejection untenable” (Remarks, pg 8). However, Okada’s categorization of the epoxidized polybutadiene rubbers as a “flexibilizer” is a description of the function of the epoxidized polybutadiene rubbers. It is not circular to add a compound that is considered a flexibilizer in order to increase flexibility.
Applicant argues that “the skilled artisan would not reasonably modify Diep-Quang with Okada to ‘produce a solder paste with increased flexibility’ because Diep-Quang already provides flux having sufficient flexibility” (Remarks, pg 8). While Diep-Quang does disclose flux that hardens to form a flexible residue, Die-Quang does not disclose the extent of this flexibility. Further, a skilled artisan would still reasonably modify Diep-Quang with Okada to further improve Diep-Quang by adding an amount of epoxidized polybutadiene rubbers to increase flexibility to the desired extent.
Applicant argues that Diep-Quang would be rendered unsatisfactory if modified with the rubber-modified epoxy resin of Okada, without the reactive diluent of the present claims (Remarks, pg 9). However, while the specification 
Further, applicant admits that the reactive diluent of the present invention improves the compatibility between the epoxy resin and the rubber modified epoxy resin (Remarks, pg 9, lines 22-23). The rejection is over Diep-Quang in view of Okada and Takeda, which does teach the reactive diluent according to the present claims, and would therefore overcome any incompatibility between the epoxy resin and the rubber modified epoxy resin.
Applicant argues that Takeda requires that the chlorine content of both the epoxy resin and the reactive diluent must be limited in order to achieve improved moisture resistance, and therefore the rejection is improper for incorporating only the chlorine limitation with respect to the reactive diluent. However, Takada provides motivation for the limited chlorine content of these elements separately. Takada specifically says that the reactive diluent “is required to have a chlorine content of 300 ppm or less…. A chlorine content of more than 300 ppm is not 
Applicant argues that “Diep-Quang and Okada are both directed to solvent-free compositions”, while “Takada indicates that it is perfectly acceptable to include a solvent in its die-attaching paste” (Remarks, pg 11). However, Takada merely teaches that the “invention may contain, as necessary, additives such as… solvent… as long as the properties of the resin paste required for intended application are not impaired” (para 0028, emphasis added); the inclusion of a solvent in not required by Takeda.
Applicant points to data (Remarks, pgs. 11-15) to argue that the claimed invention produced results that would not be expected from the cited references. However, the data is unpersuasive given that the data is not commensurate in scope with the scope of the present claim. Specifically, the data uses the particular base epoxy resin jER806, polybutadiene-modified epoxy resin R-15EPT, urethane modified epoxy resin EPU-7N, organic acid glutaric acid, curing agent 2P4MHZ, reactive diluents EP-4088L, EP-3950S, EX-201IM, DME 100, and ED-509S, and the solder powder 42Sn-58Bi, in particular quantities (Specification pgs. 25-26), while the present claim broadly recites any epoxy resin, curing agent, organic 
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787